Citation Nr: 9920532	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-01 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
April 1973 and from March 1974 to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating determination of 
the Phoenix, Arizona Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

A review of the record demonstrates that the veteran has been 
diagnosed as having PTSD on numerous occasions, including at 
the time of her October 1994 VA examination.  The veteran has 
identified three specific inservice stressful events.  The 
record also contains a competent medical opinion of a nexus 
between the veteran's inservice experiences and her current 
diagnosis of PTSD.  In an April 1996 letter, the veteran's 
clinical psychologist indicated that the veteran had been 
participating in a group designed to assist women veterans 
who had been victimized by assault while on active duty.  She 
noted that the veteran had consistently demonstrated traits 
and symptoms which were characteristic of individuals 
diagnosed with PTSD resulting from the trauma of sexual 
assault.  

The general M21-1 provisions on PTSD claims in  5.14 
require:  "In cases where available records do not provide 
objective or supportive evidence of the alleged in-service 
stressor, it is necessary to develop for this evidence."  
MANUAL M21-1, Part III,  5.14(b)(3).  As to personal-assault 
PTSD claims, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities."  MANUAL M21-1, 
Part III,  5.14(c)(5).  Thus, in view of other pertinent 
M21-1 provisions in personal-assault cases the Secretary has 
undertaken a special obligation to assist a claimant, here 
one who has submitted a well-grounded claim, in producing 
corroborating evidence of an in-service stressor.  

Previously, as a matter of law, "credible supporting 
evidence that the claimed inservice event actually occurred" 
could not be provided by medical opinion based on post-
service examination.  Moreau v. Brown, 9 Vet. App. 389, 394-
96 (1996).
As to statements contained in prior decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence'", 
and that "[a]n opinion by a mental health professional based 
on a postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor," the United States 
Court of Appeal for Veterans Claims stated recently that 
these quoted categorical statements were made in the context 
of discussing PTSD diagnoses other than those arising from 
personal assault.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau, supra.  However, as noted above, VA has 
provided for special evidentiary-development procedures, 
including interpretation of behavior changes by a clinician 
and interpretation in relation to a medical diagnosis, for 
personal-assault cases.  To that extent, the above 
categorical statements in Cohen and Moreau, and other cases 
where they may have been echoed, are not operative.  Patton 
v. West, 12 Vet. App. 272 (1999).

In addition, the Court in Patton notes that in two places the 
MANUAL M21-1, Part III,  5.14(c)(3) and (9), appears 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence" 
and holds that any such requirement, however, would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C. § 5107(b).  Therefore the 
evidence need only be in relative equipoise to prevail on the 
question of the existence of the stressor.  

VA has a duty to assist the appellant in the development of 
facts pertinent to a claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103, 3.159 (1998).  That duty includes 
obtaining medical records where indicated by the facts and 
circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1. The RO should formally undertake 
development of the veteran's claim 
pursuant to M21-1, Part III, para. 
5.14(c), including, but not limited 
to, obtaining the veteran's service 
personnel records. 


2. After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement 
to service connection for PTSD.

. 
If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


